Citation Nr: 0410099	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  03-11 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to vocational rehabilitation and training pursuant to 
the provisions of Chapter 31, Title 38, United States Code.



REPRESENTATION

Appellant represented by:	California Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from August 1996 to August 2000. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from adverse action by the Vocational Rehabilitation and 
Counseling Division of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California.  


FINDINGS OF FACT

1.  Service connection is in effect for an adjustment disorder 
with depression, rated 30 percent disabling; left knee 
instability, rated 20 percent disabling; thoracolumbar strain with 
degenerative changes, rated 20 percent disabling; and a 
degenerative right tibial spur, rated 10 percent disabling.   

2.  The veteran's educational attainment includes two years of 
community college, with business as his major course of study; he 
has also received training in a personnel administration course.  

3.  The veteran has worked as personnel assistant and personnel 
clerk.

4.  The veteran has an impairment to employability resulting in 
substantial part from service-connected disability.  

5.  The veteran has overcome the effects of vocational impairment 
through suitable, stable, continuing employment; an employment 
handicap does not exist. 


CONCLUSION OF LAW

The veteran does not have an employment handicap and does not meet 
the criteria for entitlement to benefits pursuant to Chapter 31, 
Title 38, United States Code.  38 U.S.C.A. §§ 3101, 3102, 5107 
(West 2002); 38 C.F.R. §§ 21.40, 21.51 (2003).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code 
and, among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).  Although the Secretary has issued 
implementing regulations setting out specific duties in assisting 
claimants in developing evidence, these regulations are applicable 
only to claims governed by 38 C.F.R. Part 3; thus, those duty-to-
assist regulations do not apply to this case, in which the 
governing substantive regulations reside in Part 21 of 38 C.F.R.  
See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001) (Supplementary 
Information:  Scope and Applicability).

The Board is aware that there has been a significant amount of 
analysis pertaining to the effective date, the scope, and the 
remedial aspects of the VCAA.  See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); Conway v. 
Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003).  

It is unclear whether the duty-to-assist provisions of the VCAA, 
relevant to Chapter 51 of Title 38 of the United States Code, 
apply to vocational rehabilitation benefits governed by Chapter 
31.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002). 
Nonetheless, given the uncertainty as to the precise application 
of the VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In addition, 
the Board is aware that the Secretary of Veterans Affairs has 
filed a motion with the U.S. Court of Appeals for Veterans Claims 
(Court) seeking review and clarification of the Pelegrini 
decision.  The Board further finds that the requirements of the 
VCAA have been satisfied in this matter.

The VCAA contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided to 
claimants by the RO, and notification as to evidentiary 
requirements.  The Board has carefully reviewed the veteran's 
claims file to ascertain whether a remand to the RO is necessary 
in order to assure compliance with the new legislation.  It is 
noted that the necessary evidence, to include reports from 
counseling sessions, has been obtained, and there is no specific 
reference to any other pertinent records that need to be obtained.  

By virtue of letters dated in May, June, and September 2002 and 
the Statement of the Case (SOC) dated in March 2003, the veteran 
has been given notice of the information and evidence necessary to 
substantiate his claim.  The RO also advised the veteran of the 
evidence obtained and considered in deciding his claims in the 
SOC.  It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and associated 
with the claims folder, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, supra 
(noting VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents on file providing notification which 
complies with the VCAA).  The Board concludes that the 
notifications received by the veteran adequately complied with the 
VCAA and subsequent interpretive authority, and that he has not 
been prejudiced in any way by the notice and assistance provided 
by the RO.

The Board's over-riding concern is that there be no prejudice to 
the veteran in proceeding with a final decision in this case.  In 
the present case, the veteran has been informed on multiple 
occasions, described above, of the types of evidence which would 
be necessary to substantiate his claim, and the RO has obtained 
records pertinent to his claim.  This evidence was duly considered 
by the RO.  Therefore, the Board finds that no useful purpose 
would be served by remanding this case for more evidentiary or 
procedural development, as such a remand would result in 
unnecessarily imposing additional burdens on VA, with no benefit 
flowing to the veteran.  The Court has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 219 
F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand many, 
many claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 49.

II.  Factual Background

Service connection is in effect for an adjustment disorder with 
depression, rated 30 percent disabling; left knee instability, 
rated 20 percent disabling; thoracolumbar strain with degenerative 
changes, rated 20 percent disabling and a degenerative right 
tibial spur, rated 10 percent disabling.  Non-service-connected 
disabilities include headaches.  The veteran has a high school 
degree, and has completed two years of community college with 
business as his major course of study; he has also received 
training in a personnel administration course.

Reports from sessions with a certified VA Rehabilitation Counselor 
in 2002 indicated that during service, the veteran attended Basic 
Personnel Administration School and that he was assigned as a 
Personnel Administrative Assistant in the military.  After 
separation from service in August 2000, the veteran worked briefly 
for Helicon Youth Center as a Child Care Counselor.  His job 
entailed providing general supervision, including maintaining 
basic discipline and behavioral control of troubled children.  The 
veteran found the work stressful and was "relieved" when the youth 
center closed.  

Thereafter, the veteran worked as a Customer Service Coordinator 
for Weatherspoon's Janitorial.  Duties included assisting 
customers by telephone, managing the office, and handling employee 
scheduling, human resources and sales.  He left this job to 
advance his career, obtaining employment at the Jerry L. Pettis 
Memorial VA Medical Center (VAMC) in Loma Linda, California as a 
Human Resources Assistant.  The veteran indicated that this 
represented a position he had been hoping to obtain for some time.  
Duties included providing support for employee development and 
training functions, and administrative support for the Physician 
and Dentists Pay Programs.  He was employed in this position from 
December 2000 to May 2001.  

From May 2001 to the present time, the veteran has been working as 
an Employee Relations Assistant at the Loma Linda VAMC, earning 
$2,092.00 per month.  In this position, the veteran provides 
general clerical support, but the work is described as more 
technical than in his previous position.  The position is also 
described as more "physical" than his previous job, as he is the 
person designated to retrieve supplies from the supply room.

The counseling report, in assessing the nature of the service-
connected disabilities, noted that the veteran suffers some social 
impairment as a result of depression, in that he tends to avoid 
social situations.  His depression was also said to be connected 
with stress at work.  The veteran's Global Assessment of 
Functioning Score was reported as 71, which under guidelines set 
forth by the American Psychiatric Association contemplates "mild" 
psychiatric symptoms with "some" difficulty in social or 
occupational functioning but a person who generally is functioning 
pretty well.  The VA counselor noted that, functionally, the 
veteran is unable to adapt well to social situations because of 
feelings of low self esteem and self worth.  Physical limitations 
included lifting, walking, carrying, climbing, pushing and 
pulling, crouching, stooping, kneeling, and crawling.  The veteran 
also reported that he experiences stiffness during cold mornings, 
and noted that he underwent physical therapy four days per week in 
the past.  He also stated that he uses a TENS unit at home, and 
that his supervisor provided him with an ergonomic chair.  

The veteran reported taking several medications, with side effects 
to include drowsiness and nausea.  He described continual knee, 
back, and ankle pain, but he indicated that the back pain was 
"much less" of a problem than it was previously.  The veteran 
wears a knee brace when walking, and stated that the knee "locks 
up" with sudden turns or pivots.  Sitting or standing for long 
periods of time aggravates the back, and the right tibia condition 
was described as "fine."  With regard to his headaches, the 
veteran stated that he continues to have them, but with far less 
frequency.  

The Interest Aptitudes and Abilities Assessment resulted in the 
counselor concluding that the veteran was well suited for his 
current position, as his one match in "ability, interest, and 
value" was clerical work.  Based upon test results and personal 
interviews with the veteran, the counselor concluded that the 
veteran was marginally capable of succeeding in academic 
preparation, were it needed to attain a suitable job.  

In the "Vocational Exploration" portion of the counseling report, 
it was indicated that, as part of the rehabilitation process, the 
veteran needed mental health counseling and possibly medication; 
basic skill remediation; and reality vocational counseling.  This 
portion or the report also assessed the parameters of the 
veteran's job description (a copy of which is on file):  Typing 
and word processing (15%); correspondence preparation (15%); 
filing (5%); labor and employee relations (40%); and employee 
benefits (25%).  The position was described as having no special 
physical demands other than sitting.

Additional information as to the nature of the veteran's job is 
contained in a "Position Functional Statement," which indicates 
that, while the veteran's duties are primarily sedentary in nature 
(resulting in 6 to 8 hours of sitting per day), the job includes 
the following:  Photocopying evidence, requiring 30 minutes or 
more of standing; delivery of correspondence within four floors of 
the medical center, necessitating walking; and moving 15- to 30-
pound boxes and accessing file cabinets 4 to 5 drawers in height, 
requiring lifting, bending, and stooping.  The veteran's duties 
were also said to include setting up educational events that 
include delivery of media equipment (overheads, PowerPoint 
presentations, screens, easels, etc.).

The veteran reported that he enjoys his work, but that moving case 
files and heavy boxes from shelves is problematic.  When he 
obtains supplies, he is provided with assistive devices to help 
him.  He indicated that he loves the field of human resources and 
would like to stay in the field, and that he would utilize his 
Chapter 31 benefits to obtain a degree in Business Administration 
to advance in this field.  

An analysis of the information presented and developed in 
counseling sessions resulted in the conclusion by the Supervising 
Rehabilitation Counselor that the veteran has impairments to 
employment, such that without the assistance of Vocational 
Rehabilitation, the veteran would be restricted in this ability to 
obtain employment.  It was specifically indicated that the 
impairment to employability resulted in substantial part from the 
service-connected disabilities.  Any job requiring physical labor 
was described as "difficult if not impossible," and it was 
remarked that the veteran also needed to avoid excessively 
stressful jobs.  However, the Supervising Counselor concluded as 
follows: 

The veteran has overcome the effects of the vocational impairment 
through suitable, stable, continuing employment.  He has been 
performing clerical work for his current employer since 10/2000, 
basing his candidacy for the work on his four years [of] military 
experience in personnel.  He has no mental complaints and his 
physical complaints are relegated to accessing  supplies or files, 
which occurs rarely on the job.  He also has the use of equipment 
such as a hand-truck and mobile cart on which to transport 
supplies.  Consequently, it is concluded that an Employment 
Handicap does not exist. 

During the July 2002 administrative review of this vocational 
rehabilitation claim, the counselor noted that the veteran had 
received workplace accommodations from his employer, and that he 
was able to perform the requirements of his job without taking 
unusual amounts of leave due to his disabilities.  The veteran 
also acknowledged that his employer would provide additional 
accommodation if requested, but he did not wish to ask, out of 
concern that he would appear to be a complainer or a "problem 
employee."

III.  Legal Criteria/Analysis

A person is entitled to vocational rehabilitation under Chapter 31 
if that person is a veteran with a service-connected disability 
compensable at a rate of 20 percent or more and that person is 
determined by VA to be in need of rehabilitation because of an 
employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40.  An 
employment handicap is defined as an impairment of the veteran's 
ability to prepare for, obtain, or retain employment consistent 
with her/his abilities, aptitudes, and interests.  38 U.S.C.A. § 
3101; 38 C.F.R. § 21.51(b).  The term "impairment" is defined as a 
restriction on employability caused by disabilities, negative 
attitude towards the disabled, deficiencies in education and 
training, and other pertinent factors.  38 C.F.R. § 21.51(c).  The 
law pertinently provides that an "employment handicap" does not 
exist when either the veteran's employability is not impaired, 
that is, when a veteran who is qualified for suitable employment 
does not obtain or maintain such employment for reasons within 
his/her control, or when the veteran has overcome the effects of 
impairment of unemployability through employment in an occupation 
consistent with his/her pattern of abilities, aptitudes, and 
interests, and is successfully maintaining such employment.  38 
C.F.R. § 21.51(f)(2)(i), (iii).

In short, from the evidence summarized in the previous section, 
there is no disputing that the veteran has a service-connected 
disability rated as 30 percent, and that his disabilities are an 
impairment to employment.  However, pursuant to VA regulation, 
when the veteran has overcome the effects of impairment of 
unemployability through employment in an occupation consistent 
with his pattern of abilities, aptitudes, and interests, which 
clearly is the case given the veteran's employment history 
described above, and is successfully maintaining such employment, 
then that veteran does not have an "employment handicap" under VA 
regulations.  38 C.F.R. § 21.51(f)(2)(iii).  

We are not unsympathetic with the veteran's concerns, as expressed 
in his substantive appeal in May 2003, that he feels his current 
employment is in jeopardy due to the physical demands placed upon 
him, and that he believes he is at a competitive disadvantage in 
obtaining a new position.  As reported by the counseling 
psychologists in the Vocational Rehabilitation and Counseling 
Division at the RO, the veteran appears to be securely employed at 
the VAMC, has been afforded some accommodations in the workplace, 
and is aware that additional accommodations would be available if 
requested.  His adjustment to his service-connected disabilities 
in his employment has been laudable, and the Board has every 
expectation that the VAMC will continue to be a viable and 
accommodating employer for the veteran.

The Board is cognizant of the veteran's desire to obtain a degree 
in Business Administration in order to further advance in the 
field of human resources; however, the purpose of Chapter 31, 
Title 38, United States Code, is to provide for all services and 
assistance necessary to enable eligible veterans to achieve 
independence in daily living and, to the maximum extent feasible, 
to become employable and to obtain and maintain suitable 
employment.  See 38 U.S.C.A. § 3100 (West 2002).  In this regard, 
the veteran has independence in daily living and is capable of 
obtaining and maintaining suitable employment.  The degree of his 
success in this regard is clearly evidenced by his career at the 
VAMC in Loma Linda, as described in the conclusion of the 
Supervising Counselor.  

For the reasons stated above, the Board finds that the evidence 
does not show that the veteran's disabilities are productive of an 
employment handicap, and therefore the criteria for entitlement to 
a program of vocational rehabilitation services are not met.


ORDER

Entitlement to vocational rehabilitation and training pursuant to 
the provisions of Chapter 31, Title 38, United States Code, is 
denied. 




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



